




Exhibit 10.23




February 10, 2014


William J. Linehan


RE:
Red Lion Hotels Corporation Executive Vice President, Chief Marketing Officer

Offer Letter


Dear Bill:


On behalf of Red Lion Hotels Corporation (the “Company”), we are delighted to
offer you the position of Executive Vice President, Chief Marketing Officer. In
your new position, you will report to the President & CEO of the Company.


Your appointment as an executive officer of the Company is subject to formal
appointment by the Company’s Board of Directors (the “Board”). After
appointment, and so long as you are an executive officer of the Company, the
details of your hire, your compensation and of any of your acquisitions and
dispositions of stock of Red Lion would be subject to Securities Exchange
Commission reporting rules.


The following outlines the employment package for your position.


START DATE: March 17, 2014.


POSITION: Executive Vice President, Chief Marketing Officer. Your
responsibilities will be those outlined in your job description, as may be
modified, and as may be assigned to you from time to time by the President &
CEO.


COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $10,576.92 which is equivalent to $275,000.00 per year,
subject to normal withholdings and payroll taxes. You will not be entitled to
any additional compensation in the event you are appointed to serve as a
director of the Company or as an officer or director of any of the Company’s
direct or indirect subsidiaries or affiliates.


BONUS: In addition to your base salary, you are eligible to earn a bonus if you
are actively employed throughout the applicable bonus period, and if you meet
the other requirements outlined in the Variable Pay Plan (“VPP”), as may be
amended from time to time. Bonus targets and goals for achievement of bonuses by
executive officers are set by the Compensation Committee of the Board. Your
annual bonus at target will be 40% of your base salary.


EQUITY GRANT: At the sole discretion of the Compensation Committee of the
Company’s Board, you will receive an annual grant of equity under the Company’s
2006 Stock Incentive Plan (or such successor plan as may be then in effect).
Such equity grants have in recent years been in an amount equal to 40% of the
Company’s Executive Vice Presidents’ base salary and have been in the form of
restricted stock units (“RSUs”). Equity awards are typically granted to senior
executives of the Company in May. 


INITIAL BONUS: You will receive a starting bonus of $10,000.00 in cash, to be
paid on April 22, 2014, subject to normal withholdings and payroll taxes. In the
event you voluntarily terminate your employment with the Company prior to the
first anniversary of your hire date, you will be required to reimburse the
Company $10,000.00 and you authorize the Company to deduct the entire amount
from your final paycheck or from any other funds the Company then owes to you or
is holding on your behalf.  Should the amount exceed your final paycheck, you
agree to promptly reimburse the Company any remaining balance at that time. You
will also receive a grant of RSUs valued at $30,000.00 based on the closing
price of the Company’s stock on your date of hire that will vest in its entirety
on the first anniversary of your hire date.


RELOCATION:


You shall not be required to relocate from your present residence as a condition
of your employment. You will, however, be expected as part of your duties to
spend up to two weeks per month at the corporate office in Spokane on average
excluding holidays and to such places as may be directed from time to time by
the Company. The Company will reimburse your reasonable travel expenses in
accordance with its travel reimbursement policies as such policies may change
from time to time.






--------------------------------------------------------------------------------






BENEFITS: You will be eligible to participate in all standard employee benefit
programs on the same terms and conditions as any Company Vice President, as they
may be modified from time to time, including:


•
Medical and Dental insurance eligible the first of the month following your hire
date

•
Employee Assistance Program (EAP)

•
Long Term Disability insurance coverage starting the first of the month
following your hire date

•
Flexible Spending Account - Section 125 Medical Reimbursement and Dependent Care
accounts eligible within 30 days of your hire date for the following 1st of the
month effective date

•
AFLAC - Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following date of hire and also
during open enrollment periods

•
Paid vacation. You will be eligible for 4 weeks paid vacation each year of your
employment. Within your first year of employment, this allowed vacation time
does not apply to the Company Vacation Policy. As such, in your first year of
service, these approved but unearned vacation hours will not be entered into our
payroll system until requested and taken. Should your employment with the
Company end before you have earned vacation hours under our normal vacation
policy, this approved but unearned vacation will not be paid out at separation
nor will it be subject to any rollover consideration. Following your one year
anniversary your vacation hours will be subject to the Company vacation policy,
as detailed in the Company benefits handbook.

•
Paid sick leave

•
A special paid Year-End Break (four paid days off) to be taken each calendar
year between the Monday before Christmas and January 31

•
Eight (8) paid holidays each year and one (1) personal day

•
Participation in the Company 401(k) Retirement Savings Plan with a discretionary
match made after the end of each calendar year.

•
Direct Deposit

•
Option to purchase shares of Company stock at a 15% discount through payroll
deduction under Red Lion’s Employee Stock Purchase Plan

•
Voluntary Term Life and AD&D Insurance coverage eligible the first of the month
following your hire date

•
Continuing education reimbursement

•
Discounted hotel accommodations for you and your family in the Red Lion network



A benefit book will be provided to you upon the commencement of your employment,
describing the Company’s benefits and eligibility requirements in detail. You
will also receive a copy of the Company’s Associate Handbook with information
regarding the Company’s policies and procedures.




SEVERANCE BENEFITS:


UPON TERMINATION WITHOUT CAUSE: If the Company terminates your employment
without Cause (defined below), the Company will pay you a lump sum payment equal
to one-half (1/2) your base annual salary for the then current fiscal year.


UPON CHANGE OF CONTROL AND CONSTRUCTIVE TERMINATION: If, during the term of your
employment with the Company, there is a Change of Control (defined below) and
there is a Constructive Termination (defined below) of your employment without
Cause within twelve (12) months after such Change of Control, you will be
entitled to a lump sum payment equal to one-half (1/2) of your base annual
salary for the then current fiscal year. In addition, (i) the Company shall
accelerate vesting on any portion of any equity grant previously made to you
under the Company’s 2006 Stock Incentive Plan, or any successor plan, that would
otherwise have vested after the date of the termination of your employment; and
(ii) all Company imposed restrictions on any restricted stock issued to the you
shall be terminated upon the termination of your employment and all restricted
stock awarded to you but not yet issued shall be promptly issued.


As used herein, the term “Cause” means: (i) your willful and intentional failure
or refusal to perform or observe any of your material duties, responsibilities
or obligations, if such breach is not cured within 30 days after notice thereof
to you by the Company, which notice shall state that such conduct shall, without
cure, constitute Cause; (ii) any willful and intentional act by you involving
fraud, theft, embezzlement or dishonesty affecting the Company; or (iii) your
conviction of (or a plea of nolo contendere to) an offense which is a felony in
the jurisdiction involved.


"Constructive Termination" shall be deemed to occur if you voluntarily elect to
terminate your employment within thirty (30) days after any of the following
events occurring without your consent: (i) there is a significant reduction in
your overall scope of duties, authorities and responsibilities (it being
understood that a new position within a larger combined company is not a
constructive termination if it is in the same area of operations and involves
similar scope of management responsibility notwithstanding that




--------------------------------------------------------------------------------






you may not retain as senior a position overall within the larger combined
company as your prior position within the Company);; or (ii) there is a
reduction of more than 20% of your base salary or target bonus (other than any
such reduction consistent with a general reduction of pay across the Company’s
or its successor’s executive staff as a group, as an economic or strategic
measure due to poor financial performance by the Company).


As used herein, the term “Change of Control” means the occurrence of any one of
the following events: any merger or consolidation involving the acquisition of
50% or more of the combined voting power of the outstanding securities of the
Company by an investor group, adoption of a sale or liquidation plan of
substantially all of the assets of the Company or other similar transaction or
series of transactions involving the Company, or the acquisition of 50% or more
of the combined voting power of the outstanding securities of the Company by an
investor group.


PROOF OF ELIGIBILITY TO WORK IN U.S.: Our offer is contingent upon your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. If you fail to submit this proof, federal law
prohibits us from hiring you.


LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will act at all times in the best interest of the Company. You
also agree that, except as required for performance of your work, you will not
use, disclose or publish any Confidential Information of the Company either
during or after your employment, or remove any such information from the
Company’s premises. Confidential Information includes, but is not limited to,
lists of actual and prospective customers and clients, financial and
personnel-related information, projections, operating procedures, budgets,
reports, business or marketing plans, compilations of data created by the
Company or by third parties for the benefit of the Company.


NONCOMPETITION AND NONSOLICITATION: You agree that during your employment with
the Company and for any period that is equivalent to a period for which you are
being paid severance after termination, you will not, directly or indirectly,
engage or participate or make any financial investments in (other than ownership
of up to 5% of the aggregate of any class of securities of any corporation if
such securities are listed on a national stock exchange or under section 12(g)
of the Securities Exchange Act of 1934) or become employed by, or act as an
agent or principal of, or render advisory or other management services to or
for, any Competing Business. As used herein the term “Competing Business” means
any business which includes hotel ownership, hotel management, hotel services or
hotel franchising that competes directly or indirectly with the Company.


You also agree that during your employment at the Company and during any period
that is equivalent to a period for which you are being paid severance after
termination, you will not solicit, raid, entice or induce any person that then
is or at any time during the twelve-month period prior to the end of your
employment was an employee of the Company (other than a person whose employment
with the Company has been terminated by the Company), to become employed by any
person, firm or corporation.


COMPLAINT RESOLUTION: By accepting this offer with the Company, you also agree
to continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
the Company supervisors or officers any matters which require their attention.


KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.


NATURE OF EMPLOYMENT: As explained to you on the application for employment you
submitted, the Company is an at-will employer. This means that your employment
is not for a set amount of time; either you or the Company may terminate
employment at any time, with or without cause.


DRUG SCREEN AND BACKGROUND CHECK: The Company has a vital interest in
maintaining safe, healthful and efficient working conditions for its employees.
With this in mind, employment at the Company is contingent on your satisfactory
completion of a drug screen and background check.


ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
the Company, and supersedes any prior understandings or agreements, whether oral
or in writing.


The Company reserves the right, subject to limitations and provisions of
applicable law and regulations, to change, interpret, withdraw, or add to any of
its policies, benefits, or terms and conditions of employment at its sole
discretion, and without prior notice or consideration to any associate. The
Company’s policies, benefits or terms and conditions of employment do not create
a contract or make any promises of specific treatment.








--------------------------------------------------------------------------------






Bill, we are pleased and proud to be adding your talents to a management team
that is dedicated to making a difference in the communities we serve, creating
fulfilling jobs and environments conducive to success, and providing the
foundation for ongoing success of the Company.


Sincerely,




/s/ Gregory T. Mount
Gregory T. Mount
President & Chief Executive Officer
Red Lion Hotels Corporation




Accepted this 10th day of February, 2014


/s/ William J. Linehan                                        
Employee Signature




